NO. 07-10-00416-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL A

                                   APRIL 1, 2011


                   ROBERT DEWAYNE BENNETT, APPELLANT

                                         v.

                        THE STATE OF TEXAS, APPELLEE


             FROM THE 355TH DISTRICT COURT OF HOOD COUNTY;

           NO. CR11349; HONORABLE RALPH H. WALTON JR., JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION

      Robert Dewayne Bennett appealed his conviction for possession of less than one

gram of a controlled substance and the resulting sentence of fifteen years’

imprisonment.


      Bennett’s counsel has notified this Court that Bennett has passed away and, in

light of his passing, has moved this Court to permanently abate Bennett’s appeal. The

death of an appellant during the pendency of his or her appeal deprives this Court of

jurisdiction. TEX. R. APP. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894, 895

(Tex.Crim.App. 1997).
      Accordingly, we grant the motion and permanently abate this appeal.




                                                    Mackey K. Hancock
                                                         Justice



Do not publish.




                                         2